1
2
3
4
5
6
7
8
                         UNITED STATES DISTRICT COURT
9
                       CENTRAL DISTRICT OF CALIFORNIA
10
11
     TROPICAL TEXTILE, INC., a                Case No.: 2:18-cv-03984-SVW-KS
12
     California Corporation;
13
                Plaintiff,                    [PROPOSED] STIPULATED
14                                            PROTECTIVE ORDER
                 vs.
15
     ATHENA'S FASHION BOUTIQUE,
16
     LLC, an Indiana Limited Liability
17   Company; ATHENA DEE
18   CHAILLAUX, an individual;
19   BERESHITH INC. d/b/a LOVE IN
     FASHION, a California Corporation;
20   KYUNG HAE LEE CHANG, an
21   individual; and DOES 1-10, inclusive,
22              Defendants
23
24
25
26
27
28
                                             1
                                      [PROPOSED] ORDER
1    1.    A. PURPOSES AND LIMITATIONS
2
3          Discovery in this action is likely to involve production of confidential,
4    proprietary, or private information for which special protection from public
5    disclosure and from use for any purpose other than prosecuting this litigation may
6    be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
7    enter the following Stipulated Protective Order. The parties acknowledge that this
8    Order does not confer blanket protections on all disclosures or responses to
9    discovery and that the protection it affords from public disclosure and use extends
10   only to the limited information or items that are entitled to confidential treatment
11   under the applicable legal principles. The parties further acknowledge, as set forth
12   in Section 12.3, below, that this Stipulated Protective Order does not entitle them
13   to file confidential information under seal; Civil Local Rule 79-5 sets forth the
14   procedures that must be followed and the standards that will be applied when a
15   party seeks permission from the court to file material under seal.
16
17         B. GOOD CAUSE STATEMENT
18
19         This action is likely to involve trade secrets, customer and pricing lists and
20   other valuable research, development, commercial, financial technical and/or
21   proprietary information for which special protection from public disclosure and
22   from use for any purpose other than prosecution of this action is warranted. Such
23   confidential and proprietary materials and information consist of, among other
24   things, confidential business or financial information, information regarding
25   purchase and sale prices of fabric or garments by suppliers, manufacturers,
26   importers, distributors or fashion retailers, information regarding business
27   practices, information regarding the creation, purchase or sale of graphics used on
28   textiles and garments, or other confidential commercial information (including
                                               2
                                        [PROPOSED] ORDER
1    information implicating privacy rights of third parties), information generally
2    unavailable to the public, or which may be privileged or otherwise protected from
3    disclosure under state or federal rules, court rules, case decisions, or common law.
4    Accordingly, to expedite the flow of information, to facilitate the prompt resolution
5    of disputes over confidentiality of discovery materials, to adequately protect
6    information the parties are entitled to keep confidential, to ensure that the parties
7    are permitted reasonable necessary uses of such material in preparation for and in
8    the conduct of trial, to address their handling at the end of the litigation, and serve
9    the ends of justice, a protective order for such information is justified in this matter.
10   It is the intent of the parties that information will not be designated as confidential
11   for tactical reasons and that nothing be so designated without a good faith belief
12   that it has been maintained in a confidential, non-public manner, and there is good
13   cause why it should not be part of the public record of this case.
14
15   2.    DEFINITIONS
16          2.1 Action: This pending federal law suit.
17          2.2 Challenging Party: a Party or Non-Party that challenges the
18   designation of information or items under this Order.
19          2.3 “CONFIDENTIAL” Information or Items: information (regardless of
20   how it is generated, stored or maintained) or tangible things that qualify for
21   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
22   the Good Cause Statement.
23          2.4 Counsel: Outside Counsel of Record and House Counsel (as well as
24   their support staff).
25          2.5 Designating Party: a Party or Non-Party that designates information or
26   items that it produces in disclosures or in responses to discovery as
27   “CONFIDENTIAL.”
28          2.6 Disclosure or Discovery Material: all items or information, regardless
                                                3
                                         [PROPOSED] ORDER
1    of the medium or manner in which it is generated, stored, or maintained (including,
2    among other things, testimony, transcripts, and tangible things), that are produced
3    or generated in disclosures or responses to discovery in this matter.
4          2.7 Expert: a person with specialized knowledge or experience in a matter
5    pertinent to the litigation who has been retained by a Party or its counsel to serve
6    as an expert witness or as a consultant in this Action.
7          2.8 House Counsel: attorneys who are employees of a party to this Action.
8    House Counsel does not include Outside Counsel of Record or any other outside
9    counsel.
10         2.9 Non-Party: any natural person, partnership, corporation, association, or
11   other legal entity not named as a Party to this action.
12         2.10 Outside Counsel of Record: attorneys who are not employees of a
13   party to this Action but are retained to represent or advise a party to this Action
14   and have appeared in this Action on behalf of that party or are affiliated with a law
15   firm which has appeared on behalf of that party, and includes support staff.
16         2.11 Party: any party to this Action, including all of its officers, directors,
17   employees, consultants, retained experts, and Outside Counsel of Record (and their
18   support staffs).
19         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
20   Discovery Material in this Action.
21         2.13 Professional Vendors: persons or entities that provide litigation
22   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
23   demonstrations, and organizing, storing, or retrieving data in any form or medium)
24   and their employees and subcontractors.
25         2.14 Protected Material: any Disclosure or Discovery Material that is
26   designated as “CONFIDENTIAL.”
27         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
28   from a Producing Party.
                                                 4
                                          [PROPOSED] ORDER
1    3.    SCOPE
2          The protections conferred by this Stipulation and Order cover not only
3    Protected Material (as defined above), but also (1) any information copied or
4    extracted from Protected Material; (2) all copies, excerpts, summaries, or
5    compilations of Protected Material; and (3) any testimony, conversations, or
6    presentations by Parties or their Counsel that might reveal Protected Material.
7          Any use of Protected Material at trial shall be governed by the orders of the
8    trial judge. This Order does not govern the use of Protected Material at trial.
9
10   4.    DURATION
11         Even after final disposition of this litigation, the confidentiality obligations
12   imposed by this Order shall remain in effect until a Designating Party agrees
13   otherwise in writing or a court order otherwise directs. Final disposition shall be
14   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
15   with or without prejudice; and (2) final judgment herein after the completion and
16   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
17   including the time limits for filing any motions or applications for extension of
18   time pursuant to applicable law.
19
20   5.    DESIGNATING PROTECTED MATERIAL
21         5.1 Exercise of Restraint and Care in Designating Material for Protection.
22   Each Party or Non-Party that designates information or items for protection under
23   this Order must take care to limit any such designation to specific material that
24   qualifies under the appropriate standards. The Designating Party must designate for
25   protection only those parts of material, documents, items, or oral or written
26   communications that qualify so that other portions of the material, documents,
27   items, or communications for which protection is not warranted are not swept
28   unjustifiably within the ambit of this Order.
                                                5
                                         [PROPOSED] ORDER
1          Mass, indiscriminate, or routinized designations are prohibited. Designations
2    that are shown to be clearly unjustified or that have been made for an improper
3    purpose (e.g., to unnecessarily encumber the case development process or to
4    impose unnecessary expenses and burdens on other parties) may expose the
5    Designating Party to sanctions.
6          If it comes to a Designating Party’s attention that information or items that it
7    designated for protection do not qualify for protection, that Designating Party must
8    promptly notify all other Parties that it is withdrawing the inapplicable designation.
9          5.2 Manner and Timing of Designations. Except as otherwise provided in
10   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
11   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
12   under this Order must be clearly so designated before the material is disclosed or
13   produced.
14         Designation in conformity with this Order requires:
15                (a) for information in documentary form (e.g., paper or electronic
16   documents, but excluding transcripts of depositions or other pretrial or trial
17   proceedings), that the Producing Party affix at a minimum, the legend
18   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
19   contains protected material. If only a portion or portions of the material on a page
20   qualifies for protection, the Producing Party also must clearly identify the
21   protected portion(s) (e.g., by making appropriate markings in the margins).
22         A Party or Non-Party that makes original documents available for inspection
23   need not designate them for protection until after the inspecting Party has indicated
24   which documents it would like copied and produced. During the inspection and
25   before the designation, all of the material made available for inspection shall be
26   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
27   documents it wants copied and produced, the Producing Party must determine
28   which documents, or portions thereof, qualify for protection under this Order.
                                               6
                                        [PROPOSED] ORDER
1    Then, before producing the specified documents, the Producing Party must affix
2    the “CONFIDENTIAL legend” to each page that contains Protected Material. If
3    only a portion or portions of the material on a page qualifies for protection, the
4    Producing Party also must clearly identify the protected portion(s) (e.g., by making
5    appropriate markings in the margins).
6          (b) for testimony given in depositions that the Designating Party identify
7    the Disclosure or Discovery Material on the record, before the close of the
8    deposition all protected testimony.
9          (c) for information produced in some form other than documentary and
10   for any other tangible items, that the Producing Party affix in a prominent place on
11   the exterior of the container or containers in which the information is stored the
12   legend “CONFIDENTIAL.” If only a portion or portions of the information
13   warrants protection, the Producing Party, to the extent practicable, shall identify
14   the protected portion(s).
15         5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
16   failure to designate qualified information or items does not, standing alone, waive
17   the Designating Party’s right to secure protection under this Order for such
18   material. Upon timely correction of a designation, the Receiving Party must make
19   reasonable efforts to assure that the material is treated in accordance with the
20   provisions of this Order.
21
22   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
23         6.1 Timing of Challenges. Any Party or Non-Party may challenge a
24   designation of confidentiality at any time that is consistent with the Court’s
25   Scheduling Order.
26         6.2 Meet and Confer. The Challenging Party shall initiate the dispute
27   resolution process under Local Rule 37.1 et seq.
28         6.3 The burden of persuasion in any such challenge proceeding shall be on
                                                  7
                                           [PROPOSED] ORDER
1    the Designating Party. Frivolous challenges, and those made for an improper
2    purpose (e.g., to harass or impose unnecessary expenses and burdens on other
3    parties) may expose the Challenging Party to sanctions. Unless the Designating
4    Party has waived or withdrawn the confidentiality designation, all parties shall
5    continue to afford the material in question the level of protection to which it is
6    entitled under the Producing Party’s designation until the Court rules on the
7    challenge.
8
9    7.    ACCESS TO AND USE OF PROTECTED MATERIAL
10         7.1 Basic Principles. A Receiving Party may use Protected Material that is
11   disclosed or produced by another Party or by a Non-Party in connection with this
12   Action only for prosecuting, defending, or attempting to settle this Action. Such
13   Protected Material may be disclosed only to the categories of persons and under
14   the conditions described in this Order. When the Action has been terminated, a
15   Receiving Party must comply with the provisions of section 13 below (FINAL
16   DISPOSITION).
17         Protected Material must be stored and maintained by a Receiving Party at a
18   location and in a secure manner that ensures that access is limited to the persons
19   authorized under this Order.
20         7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless
21   otherwise ordered by the court or permitted in writing by the Designating Party, a
22   Receiving Party may disclose any information or item designated
23   “CONFIDENTIAL” only to:
24         (a) the Receiving Party’s Outside Counsel of Record in this Action, as
25   well as employees of said Outside Counsel of Record to whom it is reasonably
26   necessary to disclose the information for this Action;
27         (b) the officers, directors, and employees (including House Counsel) of
28   the Receiving Party to whom disclosure is reasonably necessary for this Action;
                                                8
                                         [PROPOSED] ORDER
1          (c) Experts (as defined in this Order) of the Receiving Party to whom
2    disclosure is reasonably necessary for this Action and who have signed the
3    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
4          (d) the court and its personnel;
5          (e) court reporters and their staff;
6          (f) professional jury or trial consultants, mock jurors, and Professional
7    Vendors to whom disclosure is reasonably necessary for this Action and who have
8    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
9          (g) the author or recipient of a document containing the information or a
10   custodian or other person who otherwise possessed or knew the information;
11         (h) during their depositions, witnesses, and attorneys for witnesses, in the
12   Action to whom disclosure is reasonably necessary provided: (1) the deposing
13   party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
14   they will not be permitted to keep any confidential information unless they sign the
15   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
16   agreed by the Designating Party or ordered by the court. Pages of transcribed
17   deposition testimony or exhibits to depositions that reveal Protected Material may
18   be separately bound by the court reporter and may not be disclosed to anyone
19   except as permitted under this Stipulated Protective Order; and
20         (i) any mediator or settlement officer, and their supporting personnel,
21   mutually agreed upon by any of the parties engaged in settlement discussions.
22
23   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
24         IN OTHER LITIGATION
25         If a Party is served with a subpoena or a court order issued in other litigation
26   that compels disclosure of any information or items designated in this Action as
27   “CONFIDENTIAL,” that Party must:
28         (a) promptly notify in writing the Designating Party. Such notification
                                                9
                                         [PROPOSED] ORDER
1    shall include a copy of the subpoena or court order;
2          (b) promptly notify in writing the party who caused the subpoena or order
3    to issue in the other litigation that some or all of the material covered by the
4    subpoena or order is subject to this Protective Order. Such notification shall
5    include a copy of this Stipulated Protective Order; and
6          (c) cooperate with respect to all reasonable procedures sought to be
7    pursued by the Designating Party whose Protected Material may be affected.
8    If the Designating Party timely seeks a protective order, the Party served with
9    the subpoena or court order shall not produce any information designated in this
10   action as “CONFIDENTIAL” before a determination by the court from which the
11   subpoena or order issued, unless the Party has obtained the Designating Party’s
12   permission. The Designating Party shall bear the burden and expense of seeking
13   protection in that court of its confidential material and nothing in these provisions
14   should be construed as authorizing or encouraging a Receiving Party in this Action
15   to disobey a lawful directive from another court.
16
17   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
18         PRODUCED IN THIS LITIGATION
19         (a) The terms of this Order are applicable to information produced by a
20   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
21   produced by Non-Parties in connection with this litigation is protected by the
22   remedies and relief provided by this Order. Nothing in these provisions should be
23   construed as prohibiting a Non-Party from seeking additional protections.
24         (b) In the event that a Party is required, by a valid discovery request, to
25   produce a Non-Party’s confidential information in its possession, and the Party is
26   subject to an agreement with the Non-Party not to produce the Non-Party’s
27   confidential information, then the Party shall:
28                (1) promptly notify in writing the Requesting Party and the Non-Party
                                                10
                                         [PROPOSED] ORDER
1    that some or all of the information requested is subject to a confidentiality
2    agreement with a Non-Party;
3                 (2) promptly provide the Non-Party with a copy of the Stipulated
4    Protective Order in this Action, the relevant discovery request(s), and a reasonably
5    specific description of the information requested; and
6                 (3) make the information requested available for inspection by the
7    Non-Party, if requested.
8          (c) If the Non-Party fails to seek a protective order from this court within
9    14 days of receiving the notice and accompanying information, the Receiving
10   Party may produce the Non-Party’s confidential information responsive to the
11   discovery request. If the Non-Party timely seeks a protective order, the Receiving
12   Party shall not produce any information in its possession or control that is subject
13   to the confidentiality agreement with the Non-Party before a determination by the
14   court. Absent a court order to the contrary, the Non-Party shall bear the burden and
15   expense of seeking protection in this court of its Protected Material.
16
17   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
18         If a Receiving Party learns that, by inadvertence or otherwise, it has
19   disclosed Protected Material to any person or in any circumstance not authorized
20   under this Stipulated Protective Order, the Receiving Party must immediately (a)
21   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
22   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
23   the person or persons to whom unauthorized disclosures were made of all the terms
24   of this Order, and (d) request such person or persons to execute the
25   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
26   A.
27
28
                                                11
                                         [PROPOSED] ORDER
1    11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
2          PROTECTED MATERIAL
3          When a Producing Party gives notice to Receiving Parties that certain
4    inadvertently produced material is subject to a claim of privilege or other
5    protection, the obligations of the Receiving Parties are those set forth in Federal
6    Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
7    whatever procedure may be established in an e-discovery order that provides for
8    production without prior privilege review. Pursuant to Federal Rule of Evidence
9    502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
10   of a communication or information covered by the attorney-client privilege or
11   work product protection, the parties may incorporate their agreement in the
12   stipulated protective order submitted to the court.
13
14   12.   MISCELLANEOUS
15         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
16   person to seek its modification by the Court in the future.
17         12.2 Right to Assert Other Objections. By stipulating to the entry of this
18   Protective Order no Party waives any right it otherwise would have to object to
19   disclosing or producing any information or item on any ground not addressed in
20   this Stipulated Protective Order. Similarly, no Party waives any right to object on
21   any ground to use in evidence of any of the material covered by this Protective
22   Order.
23         12.3 Filing Protected Material. A Party that seeks to file under seal any
24   Protected Material must comply with Civil Local Rule 79-5. Protected Material
25   may only be filed under seal pursuant to a court order authorizing the sealing of the
26   specific Protected Material at issue. If a Party's request to file Protected Material
27   under seal is denied by the court, then the Receiving Party may file the information
28   in the public record unless otherwise instructed by the court.
                                                12
                                         [PROPOSED] ORDER
1    13.   FINAL DISPOSITION
2          After the final disposition of this Action, as defined in paragraph 4, within
3    60 days of a written request by the Designating Party, each Receiving Party must
4    return all Protected Material to the Producing Party or destroy such material. As
5    used in this subdivision, “all Protected Material” includes all copies, abstracts,
6    compilations, summaries, and any other format reproducing or capturing any of the
7    Protected Material. Whether the Protected Material is returned or destroyed, the
8    Receiving Party must submit a written certification to the Producing Party (and, if
9    not the same person or entity, to the Designating Party) by the 60 day deadline that
10   (1) identifies (by category, where appropriate) all the Protected Material that was
11   returned or destroyed and (2)affirms that the Receiving Party has not retained any
12   copies, abstracts, compilations, summaries or any other format reproducing or
13   capturing any of the Protected Material. Notwithstanding this provision, Counsel
14   are entitled to retain an archival copy of all pleadings, motion papers, trial,
15   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
16   and trial exhibits, expert reports, attorney work product, and consultant and expert
17   work product, even if such materials contain Protected Material. Any such archival
18   copies that contain or constitute Protected Material remain subject to this
19   Protective Order as set forth in Section 4 (DURATION).
20
21   14.   Any violation of this Order may be punished by any and all appropriate
22   measures including, without limitation, contempt proceedings and/or monetary
23   sanctions.
24
25
26   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
27
28
                                                13
                                         [PROPOSED] ORDER
1    DATED: October 23, 2018
2
     /s/ C. Yong Jeong
3    C. Yong Jeong, Esq.
     Attorney for Plaintiff
4
5    DATED: October 17, 2018
6
     /s/ Harry A. Safarian
7    Harry A Safarian, Esq.
     Attorney for Defendants
8
     ATHENAS FASHION BOUTIQUE, LLC;
9    ATHENA DEE CHAILLAUX;
     BERESHITH INC.; AND KYUNG HAE LEE CHANG
10
11
12   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED. DATED.
13
14           October 24, 2018
     DATED: ______________
15
     ___________________________
     __
      _______________________  ___
16                       Stevenson
     Honorable Karen L. Stevenso
17   United States Magistrate Judge

18
19
20
21
22
23
24
25
26
27
28
                                             14
                                      [PROPOSED] ORDER
1                                         EXHIBIT A
2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3    I, _________________________________________ [print or type full name], of
4    ___________________________________________ [print or type full address],
5    declare under penalty of perjury that I have read in its entirety and understand the
6    Stipulated Protective Order that was issued by the United States District Court for
7    the Central District of California on October 24, 2018 in the case of Tropical
8    Textile, Inc. v. Athenas Fashion Boutique, LLC et al 2:18-cv-03984-SVW-KS. I
9    agree to comply with and to be bound by all the terms of this Stipulated Protective
10   Order and I understand and acknowledge that failure to so comply could expose
11   me to sanctions and punishment in the nature of contempt. I solemnly promise that
12   I will not disclose in any manner any information or item that is subject to this
13   Stipulated Protective Order to any person or entity except in strict compliance with
14   the provisions of this Order.
15   I further agree to submit to the jurisdiction of the United States District Court for
16   the Central District of California for the purpose of enforcing the terms of this
17   Stipulated Protective Order, even if such enforcement proceedings occur after
18   termination of this action. I hereby appoint __________________________ [print
19   or type full name] of _______________________________________ [print or
20   type full address and telephone number] as my California agent for service of
21   process in connection with this action or any proceedings related to enforcement of
22   this Stipulated Protective Order.
23   Date: ______________________________________
24   City and State where sworn and signed: _________________________________
25
26   Printed name: _______________________________
27
     Signature: __________________________________
28
                                                15
                                         [PROPOSED] ORDER
